Opinion op the Court bt
Judge Peters:
Erom the evidence in this case it appears that Keibick and Hightower leased the vinegar factory from the appellee by parol for one year with the privilege of extending the lease for ten years, that they entered under their lease and held the premises a short time, and then sublet them to appellants, who, in consideration of a verbal transfer of the lease to them, under-. took and promised to pay the rent to appellee.
We perceive no legal reason why appellee may not recover the. rent from appellants. It is not denied in their answer that they owe the rent, the evidence shows they promised to pay the same to appellee, and while the promise does not appear to have been made directly to him, still he must be regarded as having affirmed *662the contract, and the judgment for the rent' in favor of appellee will bar any action in favor of Keibick and Hightower against appellants for the rent. Consequently they are not prejudiced by the judgment, and the same must be affirmed.
.Hallam, for appellants.